Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as presented in the Applicant’s version of Examiner’s amendment provided herein. 
Claims 1-6, 8-15, 18-25, 66-67, 72, 74-77, and 80-82 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Gupta (20030065258), Shekhar (20090161938), Carneiro (“MRI Relaxometry: Methods and Applications”) teach a majority of the elements of claim 1, however, the combination fails to explicitly teach identifying a diseased region based on comparison of a CDP value to a reference value and wherein the MRI signal applied to the mono-exponential model of Carneiro comprises a transverse relaxation time and solving for one or more or more of ΔT2max, τ, or T2o as one or more fixed parameters of the mono-exponential model. Examiner notes that Friedrich (20150196207) teaches identifying a diseased region based on comparison of a CDP value to a reference value ([0059] which discloses T2* changes may be compared to a control and the increase or decrease in CDP values (e.g. absolute T2* changes, changes in % from the control or baseline, T* changes over time, maximal or minimal T2*) from T2* images would be deemed normal or pathologic and Mushahwar (20090299436) teaches measuring changes in T.sub.2* in each muscle using a mono-exponential model [0089]), however, the combination of prior art references would not teach solving for  ΔT2max, τ, or T2o of the mono-exponential model T2(t)=T2o+ΔT2max exp(−t/τ). Furthermore, examiner notes the combination of features prescribed in each of independent claims 1 and 30 is not taught or fairly well suggested by the prior art collectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793